The plaintiff in error was convicted of murder in the second degree and sued out writ of error.
Several questions are presented by brief, but, because of the paucity of evidence tending to indicate guilt of the accused, we shall only advert to the insufficiency of the evidence.
There is no evidence in the record from which the jury might have concluded with any degree of certainty that the accused, or any other person, inflicted any mortal wound or hurt upon the deceased.
There is some evidence in the record that the accused did strike the deceased a blow with his hand or fist a short *Page 724 
time before deceased died. But there is no evidence that death resulted therefrom and the evidence is not convincing that the accused was actually the person who had an altercation with deceased shortly before the death.
At most, the evidence is sufficient only to raise a bare suspicion that the defendant may have been responsible for the death of deceased.
So the judgment is reversed.
So ordered.
BROWN and THOMAS, J.J., concur.
WHITFIELD and CHAPMAN, J.J., dissent.
TERRELL, C.J., not participating.